Citation Nr: 1728988	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-45 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected duodenal ulcer.  

2.  Entitlement to service connection for helicobacter pylori infection, to include as secondary to service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  

The appellant is a Veteran who served on active duty from February 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in December 2008 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2010, the Veteran requested a Board video conference hearing in conjunction with this appeal; however, the Veteran withdrew his request for a hearing in August 2014.  Therefore, all due process has been afforded the Veteran with respect to his right to a hearing.  

This appeal was previously before the Board in March 2015 at which time the above issues were remanded for additional development, including affording the Veteran a VA examination and opinion for his ulcer and helicobacter pylori disabilities.  While an examination was conducted in July 2015, the examination was inadequate with respect to the duodenal ulcer disability, as will explained below.  Therefore, the Board finds that the directives of the March 2015 remand were not substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a gastrointestinal disability, including gastritis, metaplasia, GERD, Barrett's esophagitis, and hiatal hernia, has been raised by the record in November 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issue of entitlement to an increased rating for service-connected duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current diagnosis of a helicobacter pylori infection.


CONCLUSION OF LAW

The criteria for service connection for a helicobacter pylori infection have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran submitted a claim seeking service connection for helicobacter pylori infection in December 2010.  He has asserted that his service-connected duodenal ulcer was caused by a helicobacter pylori infection and, thus, service connection is warranted for the helicobacter pylori infection.  

Review of the record shows that helicobacter pylori antibodies were detected in the Veteran in April 1999.  There is, however, no evidence of a current helicobacter pylori infection in the subsequent treatment records, including those dated since December 2010.  

In March 2015, the Board remanded the helicobacter pylori claim to afford the Veteran a VA examination to determine if he has a current diagnosis of helicobacter pylori and, if so, whether the infection is related to service or caused or aggravated by the service-connected duodenal ulcer.  The Veteran was afforded a VA stomach examination in July 2015 during which the examiner noted the Veteran was diagnosed and treated for helicobacter pylori in 1999 with resolution of the infection, as confirmed by biopsy.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  

The United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The Veteran has not submitted or identified any competent medical evidence showing he has been diagnosed with or received treatment for an active helicobacter pylori infection since December 2010 or at any time during or pertinent to the appeal period.  See McClain, supra; Romanowsky, supra.

In the absence of competent evidence of a current helicobacter pylori infection disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a helicobacter pylori infection is denied.  


REMAND

In March 2015, the Board remanded the duodenal ulcer rating claim to afford the Veteran a VA examination to assess the current severity of his service-connected ulcer.  The Board specifically requested that the examination address if the Veteran's ulcer is manifested by recurring symptoms, such as anemia, weight loss, hematemesis, and melena and, if so, the duration of those symptoms and whether they resulted in impairment of health.  

The Veteran was afforded a VA stomach examination in July 2015 that noted the Veteran's history of duodenal ulcer.  However, the examiner evaluated and addressed the Veteran's gastrointestinal symptoms of abdominal and left upper quadrant pain, acid reflux, difficulty swallowing and nausea, which he stated did not have any correlation to the duodenal ulcer.  While the examiner noted there was no evidence of an active duodenal ulcer, he did not address whether the Veteran experienced any residual symptoms associated with the ulcer, such as anemia, weight loss, hematemesis, and melena.  Notably, the VA treatment records associated with the claims file show the Veteran has variously manifested symptoms of anemia, weight loss, and fatigue, although it is not clear if those symptoms are associated with the Veteran's service-connected duodenal ulcer or non-service-connected lymphoma or gastrointestinal disabilities.  See e.g., VA outpatient treatment records dated August 2007, March 2010, and June 2012.  

As the Veteran's service-connected duodenal ulcer is evaluated under diagnostic code 7305, which considers whether a duodenal ulcer is manifested by recurring symptoms of anemia, weight loss, hematemesis, and melena and the severity and duration of those symptoms, the July 2015 examination is deemed inadequate for rating purposes.  Therefore, a remand is required to afford the Veteran a VA examination to assess the current severity, extent, and manifestations of his service-connected duodenal ulcer disability.  

Finally, while on remand, the AOJ should obtain any outstanding VA treatment records dated from June 2015 to the present.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic file all VA treatment records for the Veteran dated from June 2015 to the present.  

2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected duodenal ulcer disability.  The examination must address the symptoms contemplated by the rating criteria used to evaluate the Veteran's duodenal ulcer under diagnostic code 7305.  

The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


